EXHIBIT 99.2 ROWAN COMPANIES, INC. LAND RIG FLEET AND CONTRACT STATUS As of August 21, 2009 ONSHORE RIGS Maximum Contract Status Horsepower Drilling Estimated Name Type Drawworks Mud Pumps Depth (feet) Location Customer Duration Comments Rig 9 Diesel electric Texas Available Rig 12 SCR diesel electric Texas Available Rig 14 AC electric Texas Available Rig 15 AC electric Texas Available Rig 18 SCR diesel electric Texas Available Rig 26 SCR diesel electric Texas Available Rig 29 Mechanical Texas Available Rig 30 AC electric Texas BBX October 2009 Rig 31 SCR diesel electric Texas Available Rig 33 SCR diesel electric Texas Available Rig 34 SCR diesel electric Texas Available Rig 35 SCR diesel electric Texas Common Resources September 2009 Cabot July 2010 Rig 51 SCR diesel electric Texas Newfield June 2010 Rig 52 SCR diesel electric Texas Available Prior customer will pay a reduced rate through October 2009. Rig 53 SCR diesel electric Texas Krescent October 2009 Rig 54 SCR diesel electric Texas Available Prior customer will pay early termination fee equal to reduced rate through October 2009. Rig 59 AC electric Louisiana EnCana August 2012 Rig 60 AC electric Texas Devon April 2011 Rig is currently stacked at a reduced rate. Rig 61 AC electric Texas EnCana June 2015 Rig 62 AC electric Texas Devon March 2011 Rig is currently stacked at a reduced rate. Rig 63 AC electric Texas EnCana November 2014 Rig 64 AC electric Texas Available Rig 65 AC electric Texas Pioneer November 2009 Rig is currently stacked at a reduced rate. Rig 66 AC electric Texas PetroQuest December 2009 Rig 67 AC electric Texas ConocoPhillips January 2010 Rig 68 AC electric Alaska Pioneer March 2010 Rig is currently stacked at a reduced rate. Rig 76 AC electric Texas EnCana April 2011 Rig 77 AC electric Texas EnCana December 2012 Rig 84 AC electric Texas EnCana May 2011 Rig 85 AC electric Texas Common Resources October 2010 Rig 86 AC electric Texas EnCana February 2012 Rig 87 AC electric Texas Common Resources May 2012 Rigs 9 through 35 were constructed at various dates between 1960 and 1982, utilizing new as well as used equipment, and have since been substantially rebuilt.Rigs 51, 52, 53 and 54 were constructed during 2001-02. Rigs 59 through 66 were completed during 2006, Rigs 67 through 77 during 2007, Rigs 84 and 85 in 2008 and Rigs 86 and 87 in 2009.All but Rig 29 are equipped with a top-drive drilling system.Day rates range from $9,000 (standby rate)to $27,000. Estimated contract durations reflect either stated drilling periods expected time required for the contracted well or wells.Estimated number of idle days during July 2009 was 440 (56% utilization). ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
